UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6672



CURTIS DALE RICHARDSON,

                                           Petitioner - Appellant,

          versus


WILLIE EAGLETON, Warden, Evans Correctional
Institution; CHARLES M. CONDON, Attorney
General, State of South Carolina,

                                           Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Florence.    Patrick Michael Duffy, District
Judge. (CA-02-401-23)


Submitted:   June 10, 2004                 Decided:   June 21, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Curtis Dale Richardson, Appellant Pro Se. Samuel Creighton Waters,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Curtis Dale Richardson seeks to appeal the district

court’s order dismissing his petition filed under 28 U.S.C. § 2254

(2000).     The district court referred this case to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).                  The magistrate

judge recommended that relief be denied and advised Richardson that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.         Despite this warning, and the district court’s

order granting Richardson an extension of time, Richardson failed

to file timely objections to the magistrate judge’s recommendation.

               The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.                        See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas    v.    Arn,    474   U.S.   140    (1985).     Richardson     has   waived

appellate review by failing to file objections after receiving

proper notice. Accordingly, we deny a certificate of appealability

and dismiss the appeal. We dispense with oral argument because the

facts    and    legal    contentions       are   adequately   presented      in   the

materials      before    the   court       and   argument   would    not    aid   the

decisional process.

                                                                           DISMISSED


                                       - 2 -